APPEAL OF HERON METAL BED CO.Heron Metal Bed Co. v. CommissionerDocket No. 3236.United States Board of Tax Appeals2 B.T.A. 305; 1925 BTA LEXIS 2452; July 11, 1925, Decided Submitted June 18, 1925.  *2452 John S. Fletcher, Esq., for the taxpayer.  R. P. Smith, Esq., for the Commissioner.  *306  Before STERNHAGEN, LANSDON, and LOVE.  The taxpayer appeals from a determination of a deficiency in income and profits tax of $4,140 for the calendar year 1919, resulting from the disallowance of a deduction for salary of its president.  FINDINGS OF FACT.  During the calendar year 1919 the taxpayer paid its president a salary of $9,000.  The president performed substantial service during that year, the directors considered that such services were worth $9,000 in that year, and by a resolution duly adopted such salary was authorized.  The Commissioner disallowed the deduction.  The salary was reasonable.  DECISION.  The deficiency determined by the Commissioner is disallowed.